Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art, Kraus et al. (US 4,534,886) discloses an electric heating pad with a flexible sheet-like heating element defined by an upper edge, a lower edge, and at least two side edges; a pair of conductive strips for allowing current to flow to the heating element, a shell covering the heating element. Aramayo (US 8,876,812) discloses an electric heating pad with electrosurgical grounding comprising: a flexible sheet-like heating element including an upper edge, a lower edge, and at least two side edges; a flexible sheet-like grounding electrode including an upper edge, a lower edge, and at least two side edges; a shell covering the heating element and grounding electrode and comprising at least two sheets of flexible material, wherein the two sheets comprise PVC or urethane. Kraus et al. and Aramayo fails to teach or suggest “a weld coupling the two sheets of flexible material together about the edges of the heating element and grounding electrode, wherein the weld is one of a RF weld, ultrasonic weld, or a heat bond ... a return electrode wire being electrically connected to the heating element and adapted to connect to an electrosurgical generator; and wherein the grounding electrode includes conductive heater material” as required of independent claim 1. Kraus et al. and Aramayo fails to teach or suggest “a weld coupling the two sheets of flexible material together about the edges of the heating element and grounding electrode, wherein the weld is one of a RF weld, ultrasonic weld, or a heat bond, wherein the two sheets comprise a weldable polymeric layer to facilitate the one of the RF weld, the ultrasonic weld, or the heat bond, and wherein the grounding electrode includes conductive heater material” as required of independent claim 13. Kraus et al. and Aramayo fails to teach or suggest “one or more welds coupling the two sheets of flexible material together about the edges of the two sheets to hermetically seal the heating element and grounding electrode there between, wherein the heating element and grounding electrode are held in position between the two sheets without using connectors that pierce the two sheets, and wherein the grounding electrode includes conductive heater material” as required of independent claim 34. There is no motivation to modify independent claim 1, 13 and 34 without reconstruction hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761